Exhibit 10.4

CHANGE OF CONTROL AGREEMENT

CHANGE OF CONTROL AGREEMENT by and between HOLOGIC, INC., a Delaware corporation
(the “Company”), and Stephen P. MacMillan (the “Executive”), dated as of
December 6, 2013.

WHEREAS, the Board of Directors of the Company (the “Board”), has determined
that it is in the best interests of the Company and its shareholders to assure
that the Company will have the continued dedication of the Executive,
notwithstanding the possibility, threat, or occurrence of a Change of Control
(as defined below) of the Company. The Board believes it is imperative to
diminish the inevitable distraction of the Executive by virtue of the personal
uncertainties and risks created by a pending or threatened Change of Control and
to encourage the Executive’s full attention and dedication to the Company
currently and in the event of any threatened or pending Change of Control, and
to provide the Executive with compensation and benefits arrangements upon a
Change of Control which ensure that the compensation and benefits expectations
of the Executive will be satisfied and which are competitive with those of other
corporations; and

WHEREAS, the Company and Executive have entered into a separate employment
agreement dated as of the date hereof (the “Employment Agreement”); and

WHEREAS, the Company and Executive now desire to enter into this Change of
Control Agreement (the “Change of Control Agreement”).

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, the parties hereto, each intending to be legally bound,
do hereby agree as follows:

1. Certain Definitions. (a) The “Effective Date” shall be the first date during
the “Change of Control Period” (as defined in Section 1(b)) on which a Change of
Control occurs. Anything in this Change of Control Agreement to the contrary
notwithstanding, if the Executive’s employment with the Company is terminated or
the Executive ceases to be an officer of the Company prior to the date on which
a Change of Control occurs, and it is reasonably demonstrated that such
termination of employment (1) was at the request of a third party who has taken
steps reasonably calculated to effect the Change of Control or (2) otherwise
arose in connection with or in anticipation of the Change of Control, then for
all purposes of this Change of Control Agreement the “Effective Date” shall mean
the date immediately prior to the date of such termination of employment. If
prior to the Effective Date, the Executive’s employment with the Company
terminates, then the Executive shall have no further rights under this Change of
Control Agreement, unless such termination of Employment was in anticipation of
the Change of Control in which case the termination shall be deemed to have
occurred after the consummation of the Change of Control.

(b) The “Change of Control Period” is the period commencing on the date hereof
and ending on December 31, 2016; provided, that commencing on December 31, 2014
and each December 31 thereafter (each such date to be referred to as the
“Renewal Date”), the term of this



--------------------------------------------------------------------------------

Change of Control Agreement shall automatically be extended, without any further
action by the Company or the Executive, so as to terminate three years from such
Renewal Date; provided, however that if the Company shall give notice in writing
to the Executive at least thirty (30) days prior to a Renewal Date (the “Pending
Renewal Date”), stating that the Change of Control Period shall not be extended,
then the Change of Control Period shall expire two years from the Pending
Renewal Date.

2. Change of Control. For the purpose of this Change of Control Agreement, a
“Change of Control” shall mean:

(a) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of 30% or more of the Voting Stock of the
Company; provided, however, that any acquisition by the Company or its
subsidiaries, or any employee benefit plan (or related trust) of the Company or
its subsidiaries of 30% or more of Voting Stock shall not constitute a Change in
Control; and provided, further, that any acquisition by a corporation with
respect to which, following such acquisition, more than 50% of the Voting Stock
of such corporation, is then beneficially owned, directly or indirectly, by all
or substantially all of the individuals and entities who were the beneficial
owners of the Voting Stock immediately prior to such acquisition in
substantially the same proportion as their ownership, immediately prior to such
acquisition, of the Voting Stock, shall not constitute a Change in Control; or

(b) Any transaction which results in the Continuing Directors (as defined in the
Certificate of Incorporation of the Company) constituting less than a majority
of the Board of Director of the Company (the “Board”); or

(c) The consummation of (i) a Merger with respect to which all or substantially
all of the individuals and entities who were the beneficial owners of the Voting
Stock immediately prior to such Merger do not, following such Merger,
beneficially own, directly or indirectly, more than 50% of the Voting Stock of
the corporation resulting from the Merger (the “Resulting Corporation”) as a
result of the individuals’ and entities’ shareholdings in the Company
immediately prior to the consummation of the Merger, or (ii) the sale or other
disposition of all or substantially all (as defined under Delaware General
Corporation Law) of the assets of the Company excluding a sale or other
disposition of assets to a subsidiary of the Company. For purposes of this
Change of Control Agreement “Merger” means a reorganization, merger or
consolidation involving the Company, including without limitation as a parent of
a direct or indirect subsidiary of the Company effecting such transaction.

3. Employment Period. Subject to the terms and conditions hereof, the Company
hereby agrees to continue the Executive in its employ, and the Executive hereby
agrees to remain in the employ of the Company, for the period commencing on the
Effective Date and ending on the last day of the thirty-sixth (36) month
following the month in which the Effective Date occurs (the “Employment
Period”).

 

-2-



--------------------------------------------------------------------------------

4. Terms of Employment.

(a) Position and Duties.

(i) During the Employment Period, (A) the Executive’s position (including
status, offices, titles and reporting requirements), authority, duties and
responsibilities shall be at least commensurate in all material respects with
the most significant of those held, exercised and assigned at any time during
the ninety (90) day period immediately preceding the Effective Date and (B) the
Executive’s services shall be performed at the location where the Executive was
employed immediately preceding the Effective Date or any office or location less
than thirty-five (35) miles from such location.

(ii) During the Employment Period, and excluding any periods of vacation and
sick leave to which the Executive is entitled, the Executive agrees to devote
his full business time to the business and affairs of the Company and, to the
extent necessary to discharge the responsibilities assigned to the Executive
hereunder, to use the Executive’s reasonable best efforts to perform faithfully
and efficiently such responsibilities. During the Employment Period it shall not
be a violation of this Change of Control Agreement for the Executive to
(A) serve on corporate, civic or charitable boards or committees, (B) deliver
lectures, fulfill speaking engagements or teach at educational institutions and
(C) manage personal investments, so long as such activities do not significantly
interfere with the performance of the Executive’s responsibilities as an
employee of the Company in accordance with this Change of Control Agreement or
otherwise violate any other agreement with the Company. It is expressly
understood and agreed that to the extent that any such activities have been
conducted by the Executive prior to the Effective Date, the continued conduct of
such activities (or the conduct of activities similar in nature and scope
thereto) subsequent to the Effective Date is permitted.

(b) Compensation.

(i) Base Salary. During the Employment Period, the Executive shall receive an
annual base salary (“Annual Base Salary”), which shall be paid at a monthly
rate, at least equal to twelve (12) times the highest monthly base salary paid
or that has been earned and accrued, but unpaid to the Executive by the Company
and its affiliated companies in respect of the twelve-month period immediately
preceding the month in which the Effective Date occurs. During the Employment
Period, the Annual Base Salary shall be reviewed at least annually and shall be
increased at any time and from time to time as shall be substantially consistent
with increases in base salary awarded in the ordinary course of business to
other peer executives of the Company and its affiliated companies. Any increase
in Annual Base Salary shall not serve to limit or reduce any other obligation to
the Executive under this Change of Control Agreement. Annual

 

-3-



--------------------------------------------------------------------------------

Base Salary shall not be reduced after any such increase and the term Annual
Base Salary as utilized in this Change of Control Agreement shall refer to
Annual Base Salary as so increased. As used in this Change of Control Agreement,
the term “affiliated companies” includes any company controlled by, controlling
or under common control with the Company.

(ii) Annual Bonus. In addition to Annual Base Salary, the Executive shall be
awarded, for each fiscal year during the Employment Period, an annual cash bonus
(the “Annual Bonus”; which shall include, without limitation, any other annual
cash bonus plan or program provided to Executive such as Short Term Incentive
Plan or other similar plan) in cash at least equal to the greater of (a) the
average (annualized for any fiscal year consisting of less than twelve full
months or with respect to which the Executive has been employed by the Company
for less than twelve full months) bonus (the “Average Annual Bonus”) paid or
that has been earned and accrued, but unpaid to the Executive by the Company and
its affiliated companies in respect of the three (3) fiscal years immediately
preceding the fiscal year in which the Effective Date occurs, (b) the Annual
Bonus paid for the fiscal year immediately preceding the Effective Date, or
(c) the maximum target bonus determined in accordance with the terms of the
Company’s bonus plans for senior executives for the fiscal year immediately
preceding the Effective Date (the “Target Bonus”; the greater of clauses (a),
(b) or (c) to be referred to as the “Highest Annual Bonus”). Each such Annual
Bonus shall be paid no later than the fifteenth (15th) day of the third month of
the fiscal year next following the fiscal year for which the Annual Bonus is
awarded, unless the Executive shall elect to defer the receipt of such Annual
Bonus pursuant to any nonqualified plan of the Company. In no event shall the
calculation of the Annual Bonus, include any severance benefits pursuant to the
Employment Agreement or otherwise. Notwithstanding anything herein to the
contrary, any portion of Annual Base Salary or Annual Bonus electively deferred
by the Executive pursuant to a qualified or a non-qualified plan including, but
not limited to, the Hologic, Inc. Deferred Compensation Plan or successor
thereto (“DCP”) shall be included in determining the Annual Base Salary, Annual
Bonus and the Average Annual Bonus. If the fiscal year of any successor to this
Change of Control Agreement, as described by Section 11(c) herein, is different
than the Company’s fiscal year at the time of the Change of Control, then the
Executive shall be paid (i) the Annual Bonus that would have been paid upon the
end of Company’s fiscal year ending after the Change of Control, and (ii) a
pro-rata Annual Bonus for any months of service performed following the end of
the Company’s fiscal year, but prior to the first day of the successor’s fiscal
year immediately following the Change of Control. The Annual Bonuses thereafter
shall be based on the successor’s first full fiscal year beginning after the
Change of Control and successive fiscal years thereafter.

(iii) Incentive, Savings and Retirement Plans. In addition to Annual Base Salary
and Annual Bonus payable as hereinabove provided, the Executive

 

-4-



--------------------------------------------------------------------------------

shall be entitled to participate during the Employment Period in all incentive,
savings and retirement plans, practices, policies and programs applicable to
other peer executives of the Company and its affiliated companies, but in no
event shall such plans practices, policies and programs provide the Executive
with incentive, savings and retirement benefits opportunities, in each case,
less favorable, in the aggregate, than the most favorable of those provided by
the Company and its affiliated companies for the Executive under such plans,
practices, policies and programs as in effect at any time during the one-year
immediately preceding the Effective Date, or, if more favorable to the
Executive, those provided generally at any time after the Effective Date to
other peer executives of the Company and its affiliated companies.

(iv) Welfare Benefit Plans. During the Employment Period, the Executive and/or
the Executive’s family, as the case may be, shall be eligible for participation
in and shall receive all benefits under welfare benefit plans, practices,
policies and programs provided by the Company and its affiliated companies
(including, without limitation, medical, prescription, dental, disability,
salary continuance, employee life, group life, accidental death and travel
accident insurance plans and programs) and applicable to other peer executives
of the Company and its affiliated companies, but in no event shall such plans,
practices, policies and programs provide benefits which are less favorable, in
the aggregate, than the most favorable of such plans, practices, policies and
programs in effect at any time during the one-year period immediately preceding
the Effective Date, or, if more favorable to the Executive, those provided
generally at any time after the Effective Date to other peer executives of the
Company and its affiliated companies.

(v) Expenses. During the Employment Period, the Executive shall be entitled to
receive prompt reimbursement for all reasonable expenses incurred by the
Executive upon submission of appropriate accountings in accordance with the most
favorable policies, practices and procedures of the Company and its affiliated
companies in effect at any time during the one-year period immediately preceding
the Effective Date or, if more favorable to the Executive, as in effect at any
time thereafter with respect to other peer executives of the Company and its
affiliated companies.

(vi) Fringe Benefits. During the Employment Period, the Executive shall be
entitled to fringe benefits in accordance with the most favorable plans,
practices, programs and policies of the Company and its affiliated companies in
effect at any time during the one-year period immediately preceding the
Effective Date or, if more favorable to the Executive, as in effect at any time
thereafter with respect to other peer executives of the Company and its
affiliated companies.

(vii) Office and Support Staff. During the Employment Period, the Executive
shall be entitled to an office or offices of a size and with furnishings

 

-5-



--------------------------------------------------------------------------------

and other appointments, and to exclusive personal secretarial and other
assistance, at least equal to the most favorable of the foregoing provided to
the Executive by the Company and its affiliated companies at any time during the
one-year period immediately preceding the Effective Date or, if more favorable
to the Executive, as provided at any time thereafter with respect to other peer
executives of the Company and its affiliated companies.

(viii) Vacation. During the Employment Period, the Executive shall be entitled
to paid vacation in accordance with the most favorable plans, policies, programs
and practices of the Company and its affiliated companies as in effect at any
time during the one-year period immediately preceding the Effective Date or, if
more favorable to the Executive, as in effect at any time thereafter with
respect to other peer incentives of the Company and its affiliated companies.

5. Termination of Employment.

(a) Death or Disability. The Executive’s employment shall terminate
automatically upon the Executive’s death during the Employment Period. If the
Company determines in good faith that the Disability of the Executive has
occurred during the Employment Period (pursuant to the definition of
“Disability” set forth below), it may give to the Executive written notice in
accordance with Section 13(b) of this Change of Control Agreement of its
intention to terminate the Executive’s employment. In such event, the
Executive’s employment with the Company shall terminate effective on the
thirtieth (30th) day after receipt of such notice by the Executive (the
“Disability Effective Date”), provided that, within the thirty (30) days after
such receipt, the Executive shall not have returned to full-time performance of
the Executive’s duties. For purposes of this Change of Control Agreement,
“Disability” means Executive’s inability to satisfactorily perform the essential
functions and duties of Executive’s position with the Company, with or without
reasonable accommodation, for either sixty (60) consecutive days or ninety
(90) days in any six (6) month period, as a result of any physical or mental
impairment, as determined by the Board upon certification thereof by a qualified
physician selected by the Board after such physician examines Executive.
Executive agrees, upon request by the Board, to submit to such examination and
to provide the Board such medical evidence, records and examination data as is
reasonably necessary for the Board to evaluate any potential Disability. The
Board agrees to treat such medical information confidentially as required by
law.

(b) Cause. The Company may terminate the Executive’s employment during the
Employment Period for “Cause”. For purposes of this Change of Control Agreement,
a termination for “Cause” shall mean termination by the Company of the
Executive’s employment by reason of the occurrence of any one or more of the
following:

(i) An act or acts of personal dishonesty taken by the Executive and intended to
result in substantial personal enrichment of the Executive at the expense of the
Company;

 

-6-



--------------------------------------------------------------------------------

(ii) Repeated violations by the Executive of the Executive’s obligations under
the Employment Agreement (other than as a result of incapacity due to physical
or mental illness) which are demonstrably willful and deliberate on the
Executive’s part, which are committed in bad faith or without reasonable belief
that such violations are in the best interests of the Company and which are not
remedied in a reasonable period of time after receipt of written notice from the
Company;

(iii) Indictment or plea of nolo contendere of Executive of a felony involving
moral turpitude; or;

(iv) The material breach of the Executive’s Non-Competition and Proprietary
Information Agreement.

The Company shall provide the Executive with thirty (30) days written notice of
any determination of Cause and provide the Executive, for a period of thirty
(30) days following such notice, with the opportunity to appear before the
Board, with or without legal representation, to present arguments and evidence
on his behalf and following such presentation to the Board, the Executive may
only be terminated for Cause if the Board (excluding the Executive if he is a
member of the Board), by a unanimous vote reasonably determines in good faith
that his actions did, in fact, constitute Cause. Nothing herein shall preclude
the Board from deliberating without Executive or his counsel being present. This
definition of Cause shall govern all equity award agreements by and between
Company and Executive, unless otherwise expressly provided in such equity award
agreement.

(c) Good Reason. The Executive’s employment may be terminated during the
Employment Period by the Executive for Good Reason. For purposes of this Change
of Control Agreement, “Good Reason” means:

(i) A material diminution in the Executive’s base compensation;

(ii) A material diminution in the Executive’s authority, duties and
responsibilities as in effect immediately prior to the Change of Control;

(iii) A material diminution in the authority, duties and responsibilities of the
supervisor to whom the Executive is required to report as in effect immediately
prior to the Change of Control, including a requirement that the Executive
report to a corporate officer or employee instead of reporting directly to the
Company’s Board;

(iv) A material change in the geographic location in which Executive’s principal
office was located immediately prior to the Change of Control;

(v) A material diminution in the budget over which the Executive had authority
immediately prior to the date of the Change of Control;

 

-7-



--------------------------------------------------------------------------------

(vi) Any other action or inaction that constitutes a material breach by the
Company of this Change of Control Agreement or any other agreement under which
the Executive provides services;

provided, however, that Good Reason shall not exist unless the Executive has
given written notice to the Company within ninety (90) days of the initial
existence of the Good Reason event or condition(s) giving specific details
regarding the event or condition; and unless the Company has had at least thirty
(30) days to cure such Good Reason event or condition after the delivery of such
written notice and has failed to cure such event or condition within such thirty
(30) day cure period.

(d) Notice of Termination. Any termination by the Company for Cause or by the
Executive for Good Reason shall be communicated by Notice of Termination to the
other party hereto given in accordance with Section 13(b) of this Change of
Control Agreement. For purposes of this Change of Control Agreement, a “Notice
of Termination” means a written notice which (i) indicates the specific
termination provision in this Change of Control Agreement relied upon, (ii) to
the extent applicable, sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated and (iii) if the Date of Termination
(as defined below) is other than the date of receipt of such notice, specifies
the termination date (which date shall be not more than fifteen (15) days after
the giving of such notice). The failure by the Executive or the Company to set
forth in the Notice of Termination any fact or circumstance which contributes to
a showing of Good Reason or Cause shall not waive any right of the Executive or
the Company hereunder or preclude the Executive or the Company from asserting
such fact or circumstance in enforcing the Executive’s or the Company’s rights
hereunder.

(e) Date of Termination. “Date of Termination” means the date of receipt of the
Notice of Termination or any later date (taking into account any applicable
notice and cure period) specified therein, as the case may be; provided however,
that (i) if the Executive’s employment is terminated by the Company other than
for Cause, death or Disability, the Date of Termination shall be the date on
which the Company notifies the Executive of such termination, and (ii) if the
Executive’s employment is terminated by reason of death or Disability, the Date
of Termination shall be the date of death of the Executive or the Disability
Effective Date, as the case may be.

6. Obligations of the Company upon Termination.

(a) Death. If the Executive’s employment is terminated by reason of the
Executive’s death during the Employment Period, this Change of Control Agreement
shall terminate without further obligations to the Executive’s legal
representatives under this Change of Control Agreement, other than for
(i) payment of the sum of the following amounts: (A) the Executive’s Annual Base
Salary through the Date of Termination to the extent not theretofore paid,
(B) the product of (I) the Highest Annual Bonus and (II) a fraction, the
numerator of which is the number of days in the current fiscal year through the
Date of Termination, and the

 

-8-



--------------------------------------------------------------------------------

denominator of which is 365, and (C) any accrued and unpaid Annual Bonus
amounts, compensation or vacation pay, in each case, to the extent not yet paid
by the Company (the amounts described in subparagraphs (A), (B) and (C) are
hereafter referred to as “Accrued Obligations” and shall be paid to the
Executive’s estate or beneficiary, as applicable, in a lump sum in cash within
thirty (30) days of the Date of Termination), (ii) any other benefits or
compensation payable under any employee benefit plan in accordance with the
applicable plans’ terms, including, without limitation, any non-qualified plan
or the DCP; (iii) for the remainder of the Employment Period, or such longer
period as any plan, program, practice or policy may provide, the Company shall
continue benefits to the Executive and/or the Executive’s family at least equal
to those which would have been provided in accordance with the applicable plans,
programs, practices and policies described in Section 4(b)(vi) of this Change of
Control Agreement as if the Executive’s employment had not been terminated in
accordance with the most favorable plans, practices, programs or policies of the
Company and its affiliated companies as in effect and applicable generally to
other peer executives and their families during the one year period immediately
preceding the Effective Date or, if more favorable to the Executive, as in
effect at any time thereafter with respect to other peer executives of the
Company and its affiliated companies and their families (such continuation of
such benefits for the applicable period herein set forth shall be hereinafter
referred to as “Welfare Benefit Continuation”) (for purposes of determining
eligibility of the Executive for retiree benefits pursuant to such plans,
practices, programs and policies, the Executive shall be considered to have
remained employed until the end of the Employment Period and to have retired on
the last day of such period), and (iv) payment to the Executive’s estate or
beneficiary, as applicable, in a lump sum in cash within thirty (30) days of the
Date of Termination of an amount equal to the sum of the Executive’s Annual Base
Salary and the Highest Annual Bonus. Subject to the provisions of Section 9
hereof, but, otherwise, anything herein to the contrary notwithstanding, the
Executive’s family shall be entitled to receive benefits at least equal to the
most favorable benefits provided by the Company and any of its affiliated
companies to surviving families of peer executives of the Company and such
affiliated companies under such plans, programs, practices and policies relating
to family death benefits, if any, as in effect with respect to other peer
executives and their families at any time during the one year period immediately
preceding the Effective Date or, if more favorable to the Executive and/or the
Executive’s family, as in effect on the date of the Executive’s death with
respect to other peer executives of the Company and its affiliated companies and
their families.

(b) Disability. If the Executive’s employment is terminated by reason of the
Executive’s Disability during the Employment Period, this Change of Control
Agreement shall terminate without further obligations to the Executive, other
than for (i) payment of the Accrued Obligations (which shall be paid in a lump
sum in cash within thirty (30) days of the Date of Termination), (ii) the timely
payment and provision of the Welfare Benefit Continuation, and (iii) payment to
the Executive in a lump sum in cash within thirty (30) days of the Date of
Termination of an amount equal to the sum of the Executive’s Annual Base Salary
and the Highest Annual Bonus. Subject to the provisions of Section 9 hereof,
but, otherwise, anything herein to the contrary notwithstanding, the Executive
shall be entitled after the Disability Effective Date to receive disability and
other benefits at least equal to the most favorable of those provided by the
Company and its affiliated companies to disabled executives and/or their

 

-9-



--------------------------------------------------------------------------------

families in accordance with such plans, programs, practices and policies
relating to disability, if any, as in effect with respect to other peer
executives and their families at any time during the one year period immediately
preceding the Effective Date or, if more favorable to the Executive and/or the
Executive’s family, as in effect at any time thereafter with respect to other
peer executives of the Company and its affiliated companies and their families.

(c) Cause, Other than for Good Reason. If the Executive’s employment shall be
terminated by the Company for Cause or by the Executive other than for Good
Reason (and other than by reason of his death or disability) during the
Employment Period, this Change of Control Agreement shall terminate without
further obligations to the Executive other than the obligation to pay to the
Executive Annual Base Salary through the Date of Termination. In such case, such
amounts shall be paid to the Executive in a lump sum in cash within thirty
(30) days of the Date of Termination. The Executive shall, in such event, also
be entitled to any benefits required by law that are not otherwise provided by
this Change of Control Agreement.

(d) Termination Following a Change of Control by the Company without Cause or by
the Executive for Good Reason. Following a Change of Control if the Executive is
terminated by the Company without Cause or he resigns for Good Reason, then the
Company shall pay the Executive the following:

(i) the Company shall pay to the Executive in a lump sum in cash within thirty
(30) days after the Date of Termination all Accrued Obligations; and

(ii) the Company shall timely pay and provide the Welfare Benefit Continuation;
provided, however, that if the Executive becomes reemployed with another
employer and is eligible to receive medical or other welfare benefits under
another employer provided plan, the medical or other welfare benefits described
herein shall be secondary to those provided under such other plan during such
applicable period of eligibility; and

(iii) the Company shall pay to the Executive a lump sum amount in cash within
thirty (30) days after the Date of Termination equal to the (such amount shall
be hereinafter referred to as the “Change of Control Payment”) to the product of
(X) two point ninety-nine (2.99) multiplied by the sum of (i) (Y) the Annual
Base Salary for the fiscal year immediately preceding the Date of Termination
and (ii) Highest Annual Bonus; and

(iv) notwithstanding any other provisions to the contrary contained herein or in
any option agreement, restricted stock agreement or other equity compensation
agreement, between the Company and the Executive, or any stock option,
restricted stock, restricted stock unit, performance stock unit, Matching RSUs
as provided for in the Employment Agreement or other equity compensation plans
sponsored by the Company, unless such agreement or plan expressly references and
supercedes this Change of Control Agreement, then all unvested options,
restricted stock or stock appreciation rights which Executive then holds to
acquire securities from the Company shall be immediately and

 

-10-



--------------------------------------------------------------------------------

automatically vested and exercisable, and the Executive shall have the right to
exercise any such options or stock appreciation rights for the shorter of one
year after the Date of Termination or the remaining term of the applicable
equity award; provided, however, unless otherwise specified in the applicable
award agreement any equity award agreement subject to a performance target shall
only be vested in accordance with the achievement of the applicable performance
target as of the Effective Date.

7. Non-exclusivity of Rights. Except as provided in Section 6, nothing in this
Change of Control Agreement shall prevent or limit the Executive’s continuing or
future participation in any benefit, bonus, incentive or other plans, programs,
policies or practices, provided by the Company or any of its affiliated
companies and for which the Executive may qualify, nor shall anything herein
limit or otherwise affect such rights as the Executive may have under any other
agreements with the Company or any of its affiliated companies. Amounts which
are vested benefits or which the Executive is otherwise entitled to receive
under any plan, policy, practice or program of the Company or any of its
affiliated companies at or subsequent to the Date of Termination shall be
payable in accordance with such plan, policy, practice or program except as
explicitly modified by this Change of Control Agreement; provided, however, that
in the event that the Executive is entitled to benefits under Section 6(d)
above, then he will not be entitled to severance benefits on a termination
without Cause or resignation for Good Reason as provided for in Section 4 of his
Employment Agreement.

8. Full Settlement.

(a) The Company’s obligation to make the payments provided for in this Change of
Control Agreement and otherwise to perform its obligations hereunder shall not
be affected by any set-off, counterclaim, recoupment, defense or other claim,
right or action which the Company may have against the Executive or others. In
no event shall the Executive be obligated to seek other employment or take any
other action by way of mitigation of the amounts payable to the Executive under
any of the provisions of this Change of Control Agreement and, except as
provided in Section 6(d)(ii), such amounts shall not be reduced whether or not
the Executive obtains other employment.

(b) Prior to the occurrence of a Change of Control, the Company agrees to
reimburse the Executive for all legal fees and expenses which the Executive may
reasonably incur as a result of any contest by the Company, the Executive or
others of the validity or enforceability of, or liability under, any provision
of this Change of Control Agreement or any guarantee of performance thereof, if
the Executive prevails in such contest. Following a Change of Control, the
Company agrees to pay promptly as incurred, to the full extent permitted by law,
all legal fees and expenses which the Executive may reasonably incur as a result
of any contest (regardless of the outcome thereof) by the Company, the Executive
or others of the validity or enforceability of, or liability under, any
provision of this Change of Control Agreement or any guarantee of performance
thereof.

 

-11-



--------------------------------------------------------------------------------

(c) If there shall be any dispute between the Company and the Executive (i) in
the event of any termination of the Executive’s employment by the Company,
whether such termination was for Cause, or (ii) in the event of any termination
of employment by the Executive, whether Good Reason existed, then, unless and
until there is a final, nonappealable judgment by a court of competent
jurisdiction declaring that such termination was for Cause or that the
determination by the Executive of the existence of Good Reason was not made in
good faith, the Company shall pay all amounts, and provide all benefits, to the
Executive and/or the Executive’s family or other beneficiaries, as the case may
be, that the Company would be required to pay or provide pursuant to
Section 6(d) as though such termination were by the Company without Cause, or by
the Executive with Good Reason; provided, however, that the Company shall not be
required to pay any disputed amount pursuant to this paragraph except upon
receipt of an undertaking by or on behalf of the Executive to repay all such
amounts to which the Executive is ultimately adjudged by such court not to be
entitled.

9. 280G Protection.

(a) In the event that the Executive shall become entitled to payment and/or
benefits provided by this Change of Control Agreement or any other amounts in
the “nature of compensation” (whether pursuant to the terms of this Change of
Control Agreement or any other plan, arrangement or agreement with the Company,
any person whose actions result in a change of ownership or effective control
covered by Section 280G(b)(2) of the Internal Revenue Code (the “Code”) or any
person affiliated with the Company or such person) as a result of such change in
ownership or effective control (collectively the “Company Payments”), and such
Company Payments will be subject to the tax (the “Excise Tax”) imposed by
Section 4999 of the Code (and any similar tax that may hereafter be imposed by
any taxing authority) the Company shall pay to the Executive the greater of the
following, whichever gives the Executive the highest net after-tax amount (after
taking into account federal, state, local and social security taxes at the
maximum marginal rates) (x) the Company Payments or (y) one dollar less than the
amount of the Company Payments that would subject the Executive to the Excise
Tax. In the event that the Company Payments are required to be reduced pursuant
to the foregoing sentence, then the Company Payments shall be reduced as
mutually agreed between the Company and the Executive or, in the event the
parties cannot agree, in the following order (1) any lump sum severance based on
Base Salary or Annual Bonus, (2) any other cash amounts payable to the
Executive, (3) any benefits valued as parachute payments; and (4) acceleration
of vesting of any equity.

(b) For purposes of determining whether any of the Company Payments will be
subject to the Excise Tax and the amount of such Excise Tax, (x) the Company
Payments shall be treated as “parachute payments” within the meaning of
Section 280G(b)(2) of the Code, and all “parachute payments” in excess of the
“base amount” (as defined under Code Section 280G(b)(3) of the Code) shall be
treated as subject to the Excise Tax, unless and except to the extent that, in
the opinion of the Company’s independent certified public accountants appointed
prior to any change in ownership (as defined under Section 280G(b)(2) of the
Code) or tax counsel selected by such accountants or the Company (the
“Accountants”) such Company Payments (in whole or in part) either expressly do
not constitute “parachute payments,” represent

 

-12-



--------------------------------------------------------------------------------

reasonable compensation for services actually rendered within the meaning of
Section 280G(b)(4) of the Code in excess of the “base amount” or are otherwise
not subject to the Excise Tax, and (y) the value of any non-cash benefits or any
deferred payment or benefit shall be determined by the Accountants. All
determinations hereunder shall be made by the Accountants which shall provide
detailed supporting calculations both to the Company and the Executive at such
time as it is requested by the Company or the Executive. If the Accountants
determine that payments under this Change of Control Agreement must be reduced
pursuant to this paragraph, they shall furnish the Executive with a written
opinion to such effect. The determination of the Accountants shall be final and
binding upon the Company and the Executive.

(c) In the event of any controversy with the Internal Revenue Service (or other
taxing authority) with regard to the Excise Tax, the Executive shall permit the
Company to control issues related to the Excise Tax (at its expense), provided
that such issues do not potentially materially adversely affect the Executive,
but the Executive shall control any other issues. In the event the issues are
interrelated, the Executive and the Company shall in good faith cooperate so as
not to jeopardize resolution of either issue, but if the parties cannot agree
the Executive shall make the final determination with regard to the issues. In
the event of any conference with any taxing authority regarding the Excise Tax
or associated income taxes, the Executive shall permit the representative of the
Company to accompany the Executive, and the Executive and the Executive’s
representative shall cooperate with the Company and its representative.

10. Confidential Information. The Executive shall hold in a fiduciary capacity
for the benefit of the Company all secret or confidential information, knowledge
or data relating to the Company or any of its affiliated companies, and their
respective businesses, which shall have been obtained by the Executive during
the Executive’s employment by the Company or any of its affiliated companies and
which shall not be or become public knowledge (other than by acts by the
Executive or representatives of the Executive in violation of this Change of
Control Agreement). After termination of the Executive’s employment with the
Company, the Executive shall not, without the prior written consent of the
Company or as may otherwise be required by law or legal process, communicate or
divulge any such information, knowledge or data to anyone other than the Company
and those designated by it. In no event shall an asserted violation of the
provisions of this Section 10 constitute a basis for deferring or withholding
any amounts otherwise payable to the Executive under this Change of Control
Agreement.

11. Successors.

(a) This Change of Control Agreement is personal to the Executive and without
the prior written consent of the Company shall not be assignable by the
Executive otherwise than by will or the laws of descent and distribution. This
Change of Control Agreement shall inure to the benefit of and be enforceable by
the Executive’s legal representatives.

(b) This Change of Control Agreement shall inure to the benefit of and be
binding upon the Company and its successors and assigns.

 

-13-



--------------------------------------------------------------------------------

(c) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Change of Control Agreement in the same manner and to the same extent that
the Company would be required to perform it if no such succession had taken
place. The Company shall provide written evidence to the Executive to document
compliance with the foregoing sentence within ten (10) business days of the
Effective Date. As used in this Change of Control Agreement, “Company” shall
mean the Company as hereinbefore defined and any successor to its business
and/or assets as aforesaid which assumes and agrees to perform this Change of
Control Agreement by operation of law, or otherwise. In addition, the Executive
shall be entitled, upon exercise of any outstanding stock options or stock
appreciation rights of the Company, to receive in lieu of shares of the
Company’s stock, shares of such stock or other securities of such successor as
the holders of shares of the Company’s stock received pursuant to the terms of
the merger, consolidation or sale.

12. Compliance With Section 409A of the Internal Revenue Code. To the extent
applicable, it is intended that this Change of Control Agreement comply with the
provisions of Section 409A of the Code (hereinafter referred to as “Section
409A”). This Change of Control Agreement shall be administered in a manner
consistent with its intent, and any provision that would cause the Change of
Control Agreement to fail to satisfy Section 409A shall have no force and effect
until amended to comply with Section 409A. Notwithstanding any provision of this
Change of Control Agreement to the contrary, in the event any payment or benefit
hereunder is determined to constitute non-qualified deferred compensation
subject to Section 409A, then to the extent necessary to comply with
Section 409A, such payment or benefits shall not be made, provided or commenced
until six (6) months after the Executive’s “separation from service” as such
phrase is defined for the purposes of Section 409A.

13. Miscellaneous.

(a) This Change of Control Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Massachusetts, without reference
to principles of conflict of laws. The captions of this Change of Control
Agreement are not part of the provisions hereof and shall have no force or
effect. This Change of Control Agreement may not be amended or modified other
than by a written agreement executed by the parties hereto or their respective
successors and legal representatives.

(b) All notices, requests, consents and other communications required or
permitted to be given hereunder shall be in writing and shall be deemed to have
been duly given if delivered personally, one (1) day after having been sent by
overnight courier or three (3) days after having been mailed first class,
e-mail, postage prepaid, by registered or certified mail, as follows (or to such
other address as either party shall designate by notice in writing to the other
in accordance herewith):

If to the Company, to:

Attention: General Counsel

Hologic, Inc.

250 Campus Drive

Marlborough, MA 01752

 

-14-



--------------------------------------------------------------------------------

If to the Executive, to the Executive’s principal residence as reflected in the
records of the Company.

(c) The invalidity or unenforceability of any provision of this Change of
Control Agreement shall not affect the validity or enforceability of any other
provision of this Change of Control Agreement.

(d) The Company may withhold from any amounts payable under this Change of
Control Agreement such Federal, state or local taxes as shall be required to be
withheld pursuant to any applicable law or regulation.

(e) The Executive’s or the Company’s failure to insist upon strict compliance
with any provision hereof shall not be deemed to be a waiver of such provision
or any other provision thereof.

(f) This Change of Control Agreement contains the entire understanding of the
Company and the Executive with respect to the rights and other benefits that the
Executive shall be entitled during the Employment Period, and in connection
therewith shall supersede all prior oral and written communications with the
Executive with respect thereto, including without limitation any and all rights
and benefits the Executive may have under the Employment Agreement with respect
to the subject matter herein and it being understood that the Executive shall
not be entitled to both payment or benefits under Section 6(d) and severance
benefits under the Employment Agreement or the Company’s separation policy (as
it may be amended from time to time), previously executed by and between the
Company and the Executive; provided, however, that the Employee Intellectual
Property Rights and Non-Competition Agreement, option agreement, restricted
stock unit or other equity award agreements by and between the Company and
Executive shall remain in full force and effect.

(g) The Executive and the Company acknowledge that, except as may otherwise be
provided under any other written agreement between the Executive and the
Company, prior to the Effective Date, the employment of the Executive by the
Company is “at will” and may be terminated by either the Executive or the
Company at any time. Notwithstanding anything contained herein, if during the
Employment Period, the Executive shall terminate employment with the Company
other than for Good Reason, then the Executive shall have no liability to the
Company.

[Signature Page follows]

 

-15-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Executive has hereunto set his hand and, pursuant to the
authorization from its Board of Directors, the Company has caused these presents
to be executed in its name on its behalf, all as of the day and year first above
written.

 

HOLOGIC, INC. By:  

/s/ David LaVance

Name:   David LaVance Title:   Chairman of its Board of Directors EXECUTIVE

/s/ Stephen P. MacMillan

 

-16-